Exhibit 10.1

[Superior Energy Services, Inc. Letterhead]

 

 

November 12, 2004

 

Mr. Terence E. Hall

1105 Peters Road

Harvey, Louisiana 70058

 

Dear Terry:

 

Reference is made to that certain Amended and Restated Employment Agreement
dated as of July 15, 1999 (the "Employment Agreement") between Superior Energy
Services, Inc. (the "Company") and you. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Employment Agreement.

 

This letter will confirm the agreement by and between the Company and you with
respect to the terms of your continued employment with the Company as its
Chairman of the Board and Chief Executive Officer following the appointment of
Kenneth L. Blanchard as President of the Company. Following the appointment of
Mr. Blanchard as President, you agree that, effective as of the date hereof, the
word "President" shall be deleted from the list of officer positions you shall
hold in Section 6(d)(i)(A)(2) of the Employment Agreement.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance in the space provided for that purpose below, whereupon it will
become a valid, legal, binding and enforceable agreement between us.

 

  Very truly yours,    



SUPERIOR ENERGY SERVICES, INC.

 



 

 



 



By: 

/s/ Robert S. Taylor





Robert S. Taylor





Chief Financial Officer

 

 

ACCEPTED AND AGREED

TO AS OF THE DATE FIRST

ABOVE WRITTEN:

             

 /s/ Terence E. Hall

   

Terence E. Hall

   

